-Decree affirmed, without costs of this appeal to either party. All concur, except Dowling, J., who dissents and votes for reversal on the law and facts and for granting a new trial on the ground that the finding of abandonment is contrary to and against the weight of the evidence. (The decree denies the application of the petitioner and adjudges that he is not entitled to elect to take a share of the estate of defendant’s testatrix as in intestacy.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ.